185 Wis. 2d 1 (1994)
517 N.W.2d 448
Beth HOLSEN, Charles Holsen, Jr., Daniel Holsen, James Holsen, Jill Jones and Michael Jones, Plaintiffs-Appellants-Petitioners,
v.
HERITAGE MUTUAL INSURANCE COMPANY, Defendant-Respondent,[]
PRASSER-KLECZKA, INC., Jerome J. Kleczka, James J. Waldhuetter, by his Personal Representative and Michael G. Smukowski, Defendants.
No. 92-3216.
Supreme Court of Wisconsin.
Filed June 14, 1994.
IT Is ORDERED that the motion for permission to file supplementary memo in support of petition for review is granted;
IT Is FURTHER ORDERED that the motion to supplement the record and the motion to file reply in support of petition for review are denied;
IT IS FURTHER ORDERED that the petition for review is granted. The court of appeals' decision is vacated, nd the matter is remanded to the circuit court for further proceedings consistent with this court's decision in Bowen v. Lumbermens Mutual Casualty Co., 183 Wis. 2d 627, 517 N.W.2d 432 (1994).
*3
                                             Marilyn L. Graves
                                        Clerk of Supreme Court.
NOTES
[]  Motion for reconsideration denied August 26, 1994.